United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                                                                    September 28, 2006
                           FOR THE FIFTH CIRCUIT
                                                                  Charles R. Fulbruge III
                                                                          Clerk

                                No. 05-30625

                              Summary Calendar



UNITED STATES OF AMERICA,
                                                 Plaintiff-Appellee

                                    versus

MICHAEL COLLINS,
                                                 Defendant-Appellant




            Appeal from the United States District Court
               For the Eastern District of Louisiana
                         USDC No. 2:04-CR-323




Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.

PER CURIAM:*

      As both parties agree, Collins’s plea agreement precludes

his present argument that the sentence imposed was unreasonable.

See United States v. Burns, 433 F.3d 442, 450 (5th Cir. 2005).

      DISMISSED.




      *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.